        Case 5:20-cv-00324-MHH Document 40 Filed 05/06/21 Page 1 of 5                    FILED
                                                                                2021 May-06 PM 04:20
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


TEDD WILSON,                              }
                                          }
                                          }
       Plaintiff,                         }
                                          }
                                          }
v.                                        }   Case No.: 5:20-cv-00324-MHH
                                          }
                                          }
STATE FARM GENERAL
INSURANCE COMPANY,


       Defendant.


                    MEMORANDUM OPINION AND ORDER

      Mr. Wilson, proceeding without an attorney, has asked the Court to reconsider

its decision to enter judgment in favor of State Farm and against him on his breach

of contract and bad faith failure to pay claims. (Doc. 39). Federal Rule of Civil

Procedure 59(e) governs motions for reconsideration. “The Rule enables a party to

request that a district court reconsider a just-issued judgment.” Banister v. Davis,

140 S.Ct. 1698, 1703 (2020).




                                         1
        Case 5:20-cv-00324-MHH Document 40 Filed 05/06/21 Page 2 of 5




      The bar for reconsideration is high. A party may not use a motion to

reconsider judgment “to relitigate old matters, raise [new] argument or present

evidence that could have been raised prior to the entry of judgment.” Hasanti v.

Sec’y, Fla. Dep’t of Corr., 729 Fed. Appx. 912, 913 (11th Cir. 2018) (quoting

Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010)) (alterations in original

omitted); see also Banister, 140 S.Ct. at 1703 (explaining that when examining a

Rule 59(e) motion, “courts will not address new arguments or evidence that the

moving party could have raised before the decision issued.”); Jacobs v. Tempur-

Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010) (“Reconsidering the merits

of a judgment, absent a manifest error of law or fact, is not the purpose of Rule 59.”).

“[R]econsideration of an order is an extraordinary remedy and is employed

sparingly” to foster “the interests of finality and conservation of scarce judicial

resources.” Rueter v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 440 F. Supp. 2d

1256, 1267 (N.D. Ala. 2006). A litigant’s remedy if he thinks a “district court[‘s]

ruling [is] wrong, [is] to appeal.” Jacobs, 626 F.3d at 1344.

      A motion for reconsideration under Rule 59(e) “must be filed no later than 28

days after the entry of the judgment.” FED. R. CIV. P. 59(e). The rule provides “no

possibility of an extension.” Banister, 140 S.Ct. at 1703; see also FED. R. CIV. P.

6(b)(2) (“A court must not extend the time to act under” Rule 59(e)). “The general

rule for computing time limitations in federal courts is Federal Rule of Civil

                                           2
        Case 5:20-cv-00324-MHH Document 40 Filed 05/06/21 Page 3 of 5




Procedure 6(a) which provides that ‘[i]n computing any period of time prescribed or

allowed by these rules . . ., the day of the act, event, or default from which the

designated period of time begins to run shall not be included.’” Moore v. Campbell,

344 F.3d 1313, 1319 (11th Cir. 2003) (quoting FED. R. CIV. P. 6(a)). In other words,

“[t]he day of the event that triggers the deadline is not counted.” See FED. R. CIV. P.

6, 2009 Amendment, Subdivision (a)(1).

      The Court entered its memorandum opinion and final judgment on March 31,

2021. (Docs. 37, 38). Mr. Wilson then had 28 days, until April 28, 2021, to file his

motion for reconsideration. But Mr. Wilson’s motion for reconsideration was not

docketed until April 29, 2021. (Doc. 39, p. 1). Accordingly, Mr. Wilson’s motion

is untimely.

      The Court notes that Mr. Wilson, who is proceeding pro se and without access

to the PACER court filing system, postmarked his motion for reconsideration on

April 28, 2021. (See Doc. 39-1, p. 1). The Eleventh Circuit Court of Appeals has

explained that “[t]he ‘mailbox rule’ allows a pro se prisoner’s filings to be dated as

of the date the prisoner delivers it to prison authorities or places it in the prison mail

system.” Wells v. Cramer, 262 Fed. Appx. 184, 185–86 (11th Cir. 2008) (citing

Adams v. United States, 173 F.3d 1339, 1341 (11th Cir. 1999)). But this rule “is

intended to put incarcerated pro se litigants on equal footing with other litigants and

produce fairness for purposes of compliance with federal court filings.” Williams v.

                                            3
        Case 5:20-cv-00324-MHH Document 40 Filed 05/06/21 Page 4 of 5




Russo, 636 Fed. Appx. 527, 531 (11th Cir. 2016). “The mailbox rule only applies

to (1) court filings (2) submitted by pro se prisoners.” Russo, 636 Fed. Appx. at 531;

see also Boatman v. Berreto, 938 F.3d 1275, 1276 (11th Cir. 2019) (extending prison

mailbox rule to civilly committed persons). Because Mr. Wilson is not incarcerated,

the Court cannot give him the benefit of the mailbox rule under Russo.

       The Court has reviewed Mr. Wilson’s motion for reconsideration carefully

and is sympathetic to his frustration with the State Farm claims process and this

litigation. But many of Mr. Wilson’s arguments repeat those he made before the

Court entered judgment for State Farm. Because Rule 59(e) demands more, the

Court cannot reconsider its memorandum opinion based on the arguments Mr.

Wilson has offered.

       If he decides to appeal the Court’s ruling to the United States Court of Appeals

for the Eleventh Circuit, information about proceeding pro se at the Eleventh Circuit

may be found on the Eleventh Circuit Court of Appeals’ website. See PRO SE FORMS

AND INFORMATION, UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT,

https://www.ca11.uscourts.gov/pro-se-forms-and-information (last visited May 3,

2021). The Office of the Clerk of the Eleventh Circuit Court of Appeals has prepared

a document titled “Preparing an Appeal – Pro Se Appellants” containing the

information Mr. Wilson may need to challenge the Court’s rulings. See PREPARING

AN   APPEAL – PRO SE APPELLANTS, UNITED STATES COURT            OF   APPEALS   FOR THE


                                           4
        Case 5:20-cv-00324-MHH Document 40 Filed 05/06/21 Page 5 of 5




ELEVENTH                                                               CIRCUIT,

https://www.ca11.uscourts.gov/sites/default/files/courtdocs/clk/Pro_Se_Handbook

_Final_%28Double_Sided%29_DEC19.pdf (last visited May 3, 2021).

      For the reasons above, the Court denies Mr. Wilson’s motion for

reconsideration.

      DONE and ORDERED this May 6, 2021.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                       5
